Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Applicant’s response filed 08/15/2022 in reply to the Office action 04/19/2022  has been entered. Claims 1, 3, 23-24, 26, 28 have been amended. Claims 4-5 are cancelled. New claims 33-44 are added. Therefore, claims 1-3 and 6-44 are pending.

	Claims 1-3 and 6-44 are pending and examined. 

Withdrawn Objections and Rejections
	The objection to claims 4-5, 19, 24 and 26 is withdrawn in view of Applicant’s amendment to the claims. The 112(b) rejection to claim 4 has been withdrawn in view of Applicant’s amendment to the claim. The 112(a) rejection has been withdrawn in view of Applicant’s statement regarding the deposit of the seed of rice variety CLJ01.

Objections
Claim 25 remains objected to for depending upon claim 1 twice in steps (a) and (c). Applicant argues that the office action does not explain the reason for the objection. Applicant also argues that there is no ambiguity or contradiction for a dependent claim to refer twice to the same parent claim. This is not found persuasive because referring to the parent claim twice in the same claim is considered redundant. The claim is also objected to conform with other claims in the application. None of the other dependent claims refers twice to the parent claim.  Therefore, the objection to the claim is not because of an ambiguity or contradiction in the claim. 
Applicant may amend part ( c) of the claim as follows: ---crossing the selected progeny plants with plants of rice cultivar ‘CLJ01’---. 
At claim 44, it is suggested that “Rice” be replaced with ---A rice—for consistent claim language. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, which depends from claim 1, recites “wherein said rice plant is rice plant of the variety ‘CLJ01’. However, claim 1 already recites “a rice plant of the variety ‘CLJ01”. There is no any other option.  Therefore, claim 2 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 3 depends from claim 2 and is included in the rejection.
Claim Rejections - 35 USC § 112
	Claims 13, 19, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is repeated for the reasons of record as set forth in the last Office action 04/19/2022. Applicant’s arguments filed 08/15/2022 have been considered but are not deemed persuasive.
Applicant argues that the rice cultivar ‘CLJ01’ is a stable and homozygous inbred line as described in [0089] of the specification. Applicant also argues the instant specification provides sufficient written description for the phenotypic characteristics of the rice ‘CLJ01’ variety, in addition to the deposit of the seed. Applicant refers to [0038], [0088], and [90]-[94].  Applicant further argues that the written description issues based on the F1 recitation of F1 in claim 1 is obviated given the amendment to delete F1 in the claim. These are not found persuasive  because the rejected claims are not limited to the plant/seed of the rice cultivar ‘CLJ01’ and its F1 hybrid plant/seed. While the specification provides phenotypic description and seed deposit for a plant/seed of the rice variety CLJ01 and the F1 plant/seed of the variety CLJ01, the specification does not provide sufficient description for further generation plants/seed of the rice variety CLJ01. Claim 13 is broadly drawn to a composition comprising a product prepared from rice variety CLJ01. Claims 19  and 44 are broadly drawn to rice seed produced from rice plants produced from rice seed of the plant of the rice variety CLJ01. These are genus claims, drawn to seed/plant beyond F1 generation. Thus, the claims read on higher filial generation seeds and plants that have any number of genomic and phenotypic changes in comparison to the variety CLJ01. The specification does not describe the morphological and physiological characteristics of a single species of seed/plant produced by the method of claim 18 or 35.  The seed/plants beyond F1 do not retain at least a full half set of chromosomes from the deposit, thus are not described. The generations beyond F1 are substantially removed from the parental variety both genetically and phenotypically of rice variety CLJ01. Further, the composition and structure of a product prepared from plant/seed of rice variety CLJ01 of claim 13 are unknown. Neither the claim nor the specification recite that the product comprises at least one cell of the rice variety CLJ01. Therefore, the specification does not describe a composition comprising a product prepared from rice variety CLJ01, wherein said composition would not possess the characteristics of the rice variety CLJ01. Therefore, the specification does not describe a representative number of the species of the claimed genus that would allow one of skill in the art to determine the identity of the members of the claimed genus. In addition, the specification does not describe the distinguishing structural features common to the members of the genus of plant/seed of the rice variety CLJ01. The only structure described in the specification is the structure inherently present in the genome of rice variety CLJ01, sample of seed deposited under ATCC Accession No. PTA-125053. 

Therefore, for all the reasons discussed above and in the last Office action, the specification fails to sufficiently describe the broad scope of claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

					Remarks
Claims 1, 6-12, 14-18, 20-24, and 26-43 are allowed

The prior art does not teach or suggest an aromatic rice plant/seed having the similar breeding history with the  rice variety ‘CLJ01’. The closest prior art is rice cultivar designated CL172 of  Moldenhauer, Karen (US 9, 399, 778 B2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662